Because I disagree with the majority's resolution of the important legal issue presented by this case, I respectfully dissent.
The majority does not address the bigger question of whether consecutive permanent commitments are permissible in general but, instead, focuses solely upon the wording of R.C. 2921.34
"escape" to resolve this case. However, juveniles are not sentenced pursuant to R.C. Title 29. The disposition of juvenile cases is governed by R.C. 2151.355, the statute interpreted by the juvenile judge when making disposition of Thomas Woodson's cases.
The problem, which sidetracks the majority of this judicial panel, is that the legislature did not modify the correct statute when the legislature attempted to ensure that juveniles who escape receive additional "confinement." As sometimes happens, the legislature attempted to do one seemingly popular thing without addressing or apparently even considering the bigger picture.
Such piecemeal legislative action, especially in the context of the juvenile justice system, is fraught with danger. The central concern of the juvenile justice system has been helping people who are not yet adults to get their lives straightened out. Precisely because the focus has been rehabilitation, not punishment, juveniles have been denied the rights which our legal system provides to adults who face similar criminal charges. Especially important, juveniles have not had the right to a trial by jury.
When the legislature changes the focus of the juvenile justice system to punishment, then the legislature must recognize that the full panoply of rights provided to adults who are accused of criminal conduct must be provided to *Page 684 
juveniles. However, the juvenile justice system of Ohio, as presently configured and financed, is simply unable to provide jury trials to the thousands of juveniles who are alleged to be delinquent minors each year.
I do not agree with the majority that the increase in penalties attempted by the legislature in enacting revisions of R.C. 2921.34, "escape," can reasonably be considered rehabilitation-oriented. I am reminded of the joke about life's truly big lies including the line, "I'm from the government and I'm here to help you."
R.C. 2921.34 clearly was modified to increase punishment for juveniles, not to further their rehabilitation. If the juvenile justice system is to become punishment-oriented because of the current popular desire to "get tough on crime," then the system must be transformed completely. We cannot take advantage of increased mandatory confinement of juveniles without providing increased rights for juveniles. The legislature has not looked at the big picture yet and until it does we, as judges, should not sanction legally incorrect, partial approaches to the very large problem of juvenile crime.
Again, I respectfully dissent. *Page 685